Exhibit 10.3

EXECUTION VERSION

COLLATERAL AGREEMENT

dated and effective as of

March 28, 2013,

among

MOMENTIVE SPECIALTY CHEMICALS INC.,

as U.S. Borrower,

each Subsidiary of the U.S. Borrower identified herein

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I Definitions

     1   

Section 1.01

  

Credit Agreement

     1   

Section 1.02

  

Other Defined Terms

     2   

ARTICLE II Pledge of Securities

     6   

Section 2.01

  

Pledge

     6   

Section 2.02

  

Delivery of the Pledged Collateral

     7   

Section 2.03

  

Representations, Warranties and Covenants

     7   

Section 2.04

  

Certification of Limited Liability Company and Limited Partnership Interests

     9   

Section 2.05

  

Registration in Nominee Name; Denominations

     9   

Section 2.06

  

Voting Rights; Dividends and Interest, etc.

     10   

ARTICLE III Security Interests in Other Personal Property

     12   

Section 3.01

  

Security Interest

     12   

Section 3.02

  

Representations and Warranties

     14   

Section 3.03

  

Covenants

     16   

Section 3.04

  

Other Actions

     18   

Section 3.05

  

Covenants Regarding Patent, Trademark and Copyright Collateral

     19   

ARTICLE IV Remedies

     21   

Section 4.01

  

Remedies Upon Default

     21   

Section 4.02

  

Application of Proceeds

     23   

Section 4.03

  

Grant of License to Use Intellectual Property

     23   

Section 4.04

  

Securities Act, etc.

     24   

Section 4.05

  

Registration, etc.

     25   

ARTICLE V Miscellaneous

     25   

Section 5.01

  

Notices

     25   

Section 5.02

  

Security Interest Absolute

     25   

Section 5.03

  

Limitation By Law

     26   

Section 5.04

  

Binding Effect; Several Agreements

     26   

Section 5.05

  

Successors and Assigns

     26   

Section 5.06

  

Collateral Agent’s Fees and Expenses; Indemnification

     26   

 

i



--------------------------------------------------------------------------------

Section 5.07

  

Collateral Agent Appointed Attorney-in-Fact

     27   

Section 5.08

  

GOVERNING LAW

     28   

Section 5.09

  

Waivers; Amendment

     28   

Section 5.10

  

WAIVER OF JURY TRIAL

     29   

Section 5.11

  

Severability

     29   

Section 5.12

  

Counterparts

     29   

Section 5.13

  

Headings

     29   

Section 5.14

  

Jurisdiction; Consent to Service of Process

     29   

Section 5.15

  

Termination or Release

     30   

Section 5.16

  

Additional Subsidiaries

     31   

Section 5.17

  

Intercreditor Agreements

     31   

Section 5.18

  

General Authority of the Collateral Agent

     31   

Section 5.19

  

Right of Set-off

     32   

Section 5.20

  

Parallel Debt

     32   

Section 5.21

  

ULC Shares

     32   

Schedules

 

Schedule I    Subsidiary Parties Schedule II    Commercial Tort Claims
Schedule III    Pledged Stock; Pledged Debt Securities Schedule IV   
Intellectual Property

Exhibits

 

Exhibit I    Form of Supplement to the Collateral Agreement Exhibit II    Form
of Perfection Certificate

 

ii



--------------------------------------------------------------------------------

This COLLATERAL AGREEMENT, dated and effective as of March 28, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among MOMENTIVE SPECIALTY CHEMICALS INC., a New Jersey
corporation (the “U.S. Borrower”), each Subsidiary of the U.S. Borrower listed
on Schedule I hereto and each Subsidiary of the U.S. Borrower that becomes a
party hereto (each, a “Subsidiary Party”) and JPMORGAN CHASE BANK, N.A., as
collateral agent (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent”) for the Secured Parties.

Reference is made to (i) that certain Asset-Based Revolving Credit Agreement,
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Momentive Specialty
Chemicals Holdings LLC, a Delaware limited liability company (“Holdings”), the
U.S. Borrower, Momentive Specialty Chemicals Canada Inc., a Canadian corporation
(the “Canadian Borrower”), Momentive Specialty Chemicals B.V., a besloten
vennootschap met beperkte aansprakelijkheid under the laws of The Netherlands
(the “Dutch Borrower”), Momentive Specialty Chemicals UK Limited, a company
incorporated under the laws of England and Wales, and Borden Chemical UK
Limited, a company incorporated under the laws of England and Wales (together,
the “U.K. Borrowers” and the U.K. Borrowers, together with the U.S. Borrower,
the Canadian Borrower and the Dutch Borrower, the “Borrowers”), the Lenders
party thereto from time to time and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”), Collateral Agent, Swingline Lender and
initial Issuing Bank; and (ii) that certain ABL Intercreditor Agreement, dated
as of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “ABL Intercreditor Agreement”), among the U.S. Borrower,
the Domestic Subsidiaries party thereto, JPMorgan Chase Bank, N.A., as ABL
Facility Collateral Agent (as defined therein), and Wilmington Trust, National
Association, as First-Lien Collateral Agent and Applicable First Lien Agent (in
each case, as defined therein).

The Lenders and the Issuing Banks have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Subsidiary Parties are subsidiaries of the U.S. Borrower, will
derive substantial benefits from the extension of credit to the Borrowers
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders and the Issuing Banks to extend such
credit. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement. All terms
defined in the New York UCC (as defined herein) and not defined in this
Agreement or the Credit Agreement shall have the meanings specified therein. The
term “instrument” shall have the meaning specified in Article 9 of the New York
UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.



--------------------------------------------------------------------------------

Section 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABL Intercreditor Agreement” has the meaning assigned to such term in the
preliminary statements of this Agreement.

“ABL Priority Collateral” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account.

“Administrative Agent” has the meaning assigned to such term in the preliminary
statements of this Agreement.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Agent” means, (i) with respect to the Notes Priority Collateral, the
Applicable First Lien Agent and (ii) with respect to the ABL Priority
Collateral, the Collateral Agent.

“Applicable First Lien Agent” means at any time the authorized representative
that is the “Applicable Authorized Representative” under and as defined in the
First Lien Intercreditor Agreement at such time. On the date hereof, Wilmington
Trust, National Association, as trustee under the Indenture, is the Applicable
First Lien Agent hereunder.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.

“Borrowers” has the meaning assigned to such term in the preliminary statements
of this Agreement.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Control Agreement” means a deposit account control agreement, a securities
account control agreement or a commodity account control agreement, as
applicable, enabling the Collateral Agent to obtain “control” (within the
meaning of the New York UCC) of any such accounts, in form and substance
reasonably satisfactory to the Collateral Agent.

 

2



--------------------------------------------------------------------------------

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including any such rights that such Pledgor has the right to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Copyright
License,” any third party licensor): (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise; and (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule IV.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statements of this Agreement.

“Designated Secured Cash Management Agreement” means a Secured Cash Management
Agreement that is designated by the U.S. Borrower (in a form of a certificate
executed by a Responsible Officer of the U.S. Borrower and delivered to the
Administrative Agent) to be a “Designated Secured Cash Management Agreement”
under the Credit Agreement and under the other Loan Documents.

“Designated Secured Hedge Agreement” means a Secured Hedge Agreement that is
designated by the U.S. Borrower (in a form of a certificate executed by a
Responsible Officer of the U.S. Borrower and delivered to the Administrative
Agent) to be a “Designated Secured Hedge Agreement” under the Credit Agreement
and under the other Loan Documents.

“Designated Securities” means any securities the granting of a security interest
in which would require separate financial statements of a Subsidiary of the U.S.
Borrower to be filed with the SEC (or any other government agency) pursuant to
Rule 3-16 of Regulation S-X under the Securities Act and the Exchange Act (or
any successor regulation or any other law, rule or regulation), but only for so
long as, and only to the extent that, such securities are subject to such
requirement (provided that no securities that constitute Notes Priority
Collateral shall be Designated Securities).

“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement, dated as of May 14, 2012, among JPMorgan Chase Bank, N.A., as
Collateral Agent (as defined therein), Wilmington Trust, National Association,
as trustee under the Indenture, as Initial Other Authorized Representative (as
defined therein), and each additional Authorized Representative (as defined
therein) from time to time party thereto, as may be amended, restated,
supplemented or otherwise modified from time to time.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims,

 

3



--------------------------------------------------------------------------------

contract rights (including rights under leases, whether entered into as lessor
or lessee, Swap Agreements and other agreements), Intellectual Property,
goodwill, registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Pledgor to secure payment by an Account Debtor of any of the Accounts.

“Holdings” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Indenture” means that certain Indenture, dated as of March 14, 2012, by and
among Hexion U.S. Finance Corp., a Delaware corporation, as issuer, the
guarantors named therein and Wilmington Trust, National Association, as trustee,
as supplemented by that certain First Supplemental Indenture, dated as of
January 31, 2013, and that certain Second Supplemental Indenture, dated as of
the date hereof, and as further amended, restated, supplemented or otherwise
modified from time to time, pursuant to which the 6.625% First-Priority Senior
Secured Notes due 2020 are governed.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Pledgor, including
inventions, designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright
Licenses, Trademark Licenses, trade secrets, domain names, confidential or
proprietary technical and business information, know-how, show-how or other data
or information and all related documentation.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Notes Obligations” means the First-Lien Note Obligations and the Other
First-Priority Lien Obligations (each as defined in the ABL Intercreditor
Agreement).

“Notes Priority Collateral” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including any such rights
that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Patent License,”
any third party licensor): (a) all letters patent of the United States or the
equivalent thereof in any other country, and all applications for letters patent
of the United States or the equivalent thereof in any other country, including
those listed on Schedule IV, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by an officer of the U.S. Borrower.

 

4



--------------------------------------------------------------------------------

“Permitted Liens” means, with respect to any asset, Liens that are permitted to
exist on such asset by Section 6.02 of the Credit Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 2.01.

“Pledged ULC Shares” means Pledged Stock which are shares of a ULC.

“Pledgor” means the U.S. Borrower and each Subsidiary Party.

“Secured Parties” means (a) the Lenders and the Agents, (b) each Issuing Bank,
(c) each counterparty to any Ancillary Agreement (to the extent the obligations
thereunder constitute Obligations), (d) the beneficiaries of each
indemnification obligation undertaken by any Pledgor under any Loan Document,
and (e) the successors and permitted assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 3.01.

“Subsidiary Party” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including any such rights that such Pledgor has the right to
license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Trademark
License,” any third party licensor): (a) all trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all renewals thereof, including those
listed on Schedule IV and (b) all goodwill associated therewith or symbolized
thereby.

“ULC” means an unlimited liability company existing under the laws of the
Province of Nova Scotia, Canada.

“U.S. Borrower” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE II

Pledge of Securities

Section 2.01 Pledge. As security for the payment or performance, as the case may
be, in full of the Obligations, each Pledgor hereby (except in the case of
Pledged ULC Shares) assigns and (in all cases) pledges to the Collateral Agent,
its successors and permitted assigns, for the ratable benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and permitted
assigns, for the ratable benefit of the Secured Parties, a security interest in
all of such Pledgor’s right, title and interest in, to and under (a) the Equity
Interests directly owned by it (which such Equity Interests constituting Pledged
Stock shall be listed on Schedule III) and any other Equity Interests obtained
in the future by such Pledgor and any certificates representing all such Equity
Interests; provided that the Pledged Stock shall not include (i) any Equity
Interests in excess of 65% of the outstanding voting Equity Interests of any
“first tier” Foreign Subsidiary or any “first tier” Qualified CFC Holding
Company owned by such Pledgor or any of the outstanding Equity Interests of a
Foreign Subsidiary or a Qualified CFC Holding Company that is not a “first tier”
Foreign Subsidiary or a “first tier” Qualified CFC Holding Company,
respectively, owned by such Pledgor, (ii) any Equity Interests that constitute
Excluded Property or otherwise with respect to which the Collateral and
Guarantee Requirement or the other paragraphs of Section 5.10 of the Credit
Agreement need not be satisfied by reason of Section 5.10(f) of the Credit
Agreement, (iii) any Equity Interests if, and to the extent that, and for so
long as (A) doing so would violate applicable law or a contractual obligation
binding on such Equity Interests and (B) with respect to contractual
obligations, such Equity Interests are not in a Wholly Owned Subsidiary and such
obligation existed on the Closing Date or at the time of the acquisition thereof
and was not created or made binding on such Equity Interests in contemplation of
or in connection with the acquisition of such Equity Interests, (iv) any Equity
Interests of any Indenture Restricted Subsidiary owned by the U.S. Borrower or
any Indenture Restricted Subsidiary or (v) any Designated Securities (the Equity
Interests pledged pursuant to this clause (a), the “Pledged Stock”); (b)(i) the
debt securities currently issued to any Pledgor (which such debt securities
constituting Pledged Debt Securities shall be listed on Schedule III), (ii) any
debt securities in the future issued to such Pledgor and (iii) the promissory
notes and any other instruments, if any, evidencing such debt securities;
provided that the Pledged Debt Securities shall not include (A) debt securities
issued by any Indenture Restricted Subsidiary to the U.S. Borrower or any
Indenture Restricted Subsidiary, (B) any Designated Securities or (C) any debt
securities that constitute Excluded Property or otherwise with respect to which
the Collateral and Guarantee Requirement or the other paragraphs of Section 5.10
of the Credit Agreement need not be satisfied by reason of Section 5.10(f) of
the Credit Agreement (the debt securities pledged pursuant to this clause (b),
the “Pledged Debt Securities”); (c) subject to Section 2.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other proceeds received in respect of,
the securities referred to in clauses (a) and (b) above; (d) subject to
Section 2.06, all rights and privileges of such Pledgor with respect to the
securities and other property referred to in clauses (a), (b) and (c) above; and
(e) all proceeds of any of the foregoing (the items referred to in clauses (a)
through (e) above being collectively referred to as the “Pledged Collateral”).

 

6



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

Section 2.02 Delivery of the Pledged Collateral.

(a) Each Pledgor agrees promptly to deliver or cause to be delivered to the
Applicable Agent, for the ratable benefit of the Secured Parties, any and all
Pledged Securities to the extent such Pledged Securities, in the case of
promissory notes or other instruments evidencing Indebtedness, are required to
be delivered pursuant to paragraph (b) of this Section 2.02.

(b) Subject to Section 5.10 of the Credit Agreement, each Pledgor will cause any
Pledged Debt Security or other Indebtedness for borrowed money (i) having an
aggregate principal amount in excess of $15,000,000 or (ii) payable by the U.S.
Borrower or any Subsidiary (other than, in the case of this clause (ii), any
intercompany Indebtedness incurred in the ordinary course of business in
connection with the cash management operations and intercompany sales of the
U.S. Borrower and each Subsidiary) owed to such Pledgor by any person to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Applicable Agent, for the ratable benefit of the Secured Parties, pursuant
to the terms hereof. To the extent any such promissory note is a demand note,
each Pledgor party thereto agrees, if requested by the Applicable Agent, to
immediately demand payment thereunder upon an Event of Default.

(c) Upon delivery to the Applicable Agent, (i) any Pledged Securities required
to be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 2.02 shall be accompanied by stock powers or note powers, as applicable,
duly executed in blank or other instruments of transfer reasonably satisfactory
to the Applicable Agent and by such other instruments and documents as the
Applicable Agent may reasonably request and (ii) all other property comprising
part of the Pledged Collateral delivered pursuant to the terms of this Agreement
shall be accompanied to the extent necessary to perfect the security interest in
or allow realization on the Pledged Collateral by proper instruments of
assignment duly executed by the applicable Pledgor and such other instruments or
documents (including issuer acknowledgments in respect of uncertificated
securities) as the Applicable Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be attached hereto under Schedule III and made a part
hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.

Section 2.03 Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Collateral Agent,
for the ratable benefit of the Secured Parties, that:

(a) As of the date hereof, Schedule III correctly sets forth the percentage of
the issued and outstanding shares of each class of the Equity Interests of the
issuer

 

7



--------------------------------------------------------------------------------

thereof represented by such Pledged Stock and includes all Equity Interests,
debt securities and promissory notes or instruments (other than those excluded
from the Pledged Stock and the Pledged Debt Securities in accordance with
Sections 2.01(a) and (b)) evidencing Indebtedness required to be (i) pledged in
order to satisfy the Collateral and Guarantee Requirement or (ii) delivered
pursuant to Section 2.02(b);

(b) the Pledged Stock has been duly and validly authorized and issued by the
issuers thereof and is fully paid and nonassessable, subject to the
assessability of the Pledged ULC Shares under the Companies Act (Nova Scotia);

(c) except for the security interests granted hereunder (or otherwise permitted
under the Credit Agreement and the other Loan Documents), each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Collateral indicated on Schedule III as owned by such Pledgor, (ii) holds the
same free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens, and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest thereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents, the
Notes or securities laws generally, or otherwise permitted to exist pursuant to
the Credit Agreement or the Notes, the Pledged Collateral is and will continue
to be freely transferable and assignable, and none of the Pledged Collateral is
or will be subject to any option, right of first refusal, shareholders
agreement, charter, by-law, memorandum of association or articles of association
provisions or contractual restriction of any nature, other than restrictions on
transfer in the articles of association of a ULC, that might prohibit, impair,
delay or otherwise affect the pledge of such Pledged Collateral hereunder, the
sale or disposition thereof pursuant hereto or the exercise by the Collateral
Agent of rights and remedies hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

(g) by virtue of the execution and delivery by the Pledgors of this Agreement
and the applicable Foreign Security Documents, when any Pledged Securities
(excluding any foreign stock not covered by the Foreign Pledge Agreement) are
delivered to the Applicable Agent, for the ratable benefit of the Secured
Parties, in accordance with this Agreement and the ABL Intercreditor Agreement,
and a financing statement naming the Collateral Agent as the secured party and
covering the Pledged Collateral to which such Pledged

 

8



--------------------------------------------------------------------------------

Securities relate is filed in the appropriate filing office, the Collateral
Agent will obtain, for the ratable benefit of the Secured Parties, a legal,
valid and perfected lien upon and security interest in such Pledged Collateral,
subject only to Permitted Liens or Liens arising by operation of law, as
security for the payment and performance of the Obligations; and

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the ratable benefit of the Secured Parties, the rights of the Collateral Agent
in the Pledged Collateral as set forth herein.

Section 2.04 Certification of Limited Liability Company and Limited Partnership
Interests.

(a) Each interest in any limited liability company or limited partnership
Controlled by any Pledgor pledged hereunder and represented by a certificate
shall be a “security” within the meaning of Article 8 of the New York UCC and
shall be governed by Article 8 of the New York UCC, and each such interest shall
at all times hereafter be represented by a certificate.

(b) Each interest in any limited liability company or limited partnership
Controlled by a Pledgor pledged hereunder and not represented by a certificate
shall not be a “security” within the meaning of Article 8 of the New York UCC
and shall not be governed by Article 8 of the New York UCC, and the Pledgors
shall at no time elect to treat any such interest as a “security” within the
meaning of Article 8 of the New York UCC or issue any certificate representing
such interest, unless the applicable Pledgor provides prior written notification
to the Applicable Agent of such election and immediately delivers any such
certificate to the Applicable Agent pursuant to the terms hereof.

Section 2.05 Registration in Nominee Name; Denominations. The Applicable Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Pledgor, endorsed or assigned in blank or, except in the case of the Pledged ULC
Shares, in favor of the Applicable Agent or, except in the case of Pledged ULC
Shares, if an Event of Default shall have occurred and be continuing, in its own
name as pledgee or the name of its nominee (as pledgee or as sub-agent). Upon
the occurrence and during the continuance of an Event of Default, each Pledgor
will promptly give to the Applicable Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor. If an Event of Default shall have occurred and be
continuing, the Applicable Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement. Each
Pledgor shall use its commercially reasonable efforts to cause any Subsidiary
that is not a party to this Agreement to comply with a request by the Applicable
Agent, pursuant to this Section 2.05, to exchange certificates representing
Pledged Securities of such Subsidiary for certificates of smaller or larger
denominations.

 

9



--------------------------------------------------------------------------------

Section 2.06 Voting Rights; Dividends and Interest, etc.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Applicable Agent shall have given notice to the relevant Pledgors of the
Applicable Agent’s intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that, except as
permitted under the Credit Agreement, such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement, the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to each Pledgor, or
cause to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement or the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Pledgor, shall not be commingled by such Pledgor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Applicable Agent, for
the ratable benefit of the Secured Parties, and shall be forthwith delivered to
the Applicable Agent, for the ratable benefit of the Secured Parties, in the
same form as so received (endorsed in a manner reasonably satisfactory to the
Applicable Agent).

(b) Except in the case of Pledged ULC Shares (in which case the Pledgors shall
maintain all membership rights described herein until they cease to be
registered as members of the applicable ULC), upon the occurrence and during the
continuance of an Event of Default and after notice by the Applicable Agent to
the relevant Pledgors of the Applicable Agent’s intention to exercise its rights
hereunder, all rights of any Pledgor to dividends, interest, principal

 

10



--------------------------------------------------------------------------------

or other distributions that such Pledgor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.06 shall cease, and all such rights shall
thereupon become vested, for the ratable benefit of the Secured Parties, in the
Applicable Agent, which shall have the sole and exclusive right and authority to
receive and retain such dividends, interest, principal or other distributions.
All dividends, interest, principal or other distributions received by any
Pledgor contrary to the provisions of this Section 2.06 shall not be commingled
by such Pledgor with any of its other funds or property but shall be held
separate and apart therefrom, shall be held in trust for the benefit of the
Applicable Agent, for the ratable benefit of the Secured Parties, and shall be
forthwith delivered to the Applicable Agent, for the ratable benefit of the
Secured Parties, in the same form as so received (endorsed in a manner
reasonably satisfactory to the Applicable Agent). Any and all money and other
property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 4.02. After all Events of Default have been cured or waived and the U.S.
Borrower has delivered to the Collateral Agent a certificate to that effect, the
Collateral Agent shall promptly repay to each Pledgor (without interest) all
dividends, interest, principal or other distributions that such Pledgor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 2.06 and that remain in such account.

(c) Except in the case of Pledged ULC Shares (in which case the Pledgors shall
maintain all membership rights described herein until they cease to be
registered as members of the applicable ULC), upon the occurrence and during the
continuance of an Event of Default and after notice by the Applicable Agent to
the relevant Pledgors of the Applicable Agent’s intention to exercise its rights
hereunder, all rights of any Pledgor to exercise the voting and/or consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 2.06, and the obligations of the Applicable Agent under
paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights shall
thereupon become vested in the Applicable Agent, for the ratable benefit of the
Secured Parties, which shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided that the
Applicable Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Pledgors to exercise such
rights. After all Events of Default have been cured or waived and a Responsible
Officer of the U.S. Borrower has delivered to the Applicable Agent a certificate
to that effect, each Pledgor shall have the right to exercise the voting and/or
consensual rights and powers that such Pledgor would otherwise be entitled to
exercise pursuant to the terms of paragraph (a)(i) above and the obligations of
the Applicable Agent under paragraph (a)(ii) shall be in effect.

(d) Any notice given by the Applicable Agent to the Pledgors suspending their
rights under paragraph (a) of this Section 2.06: (i) may be given by telephone
if promptly confirmed in writing, (ii) may be given to one or more of the
Pledgors at the same or different times and (iii) may suspend the rights of the
Pledgors under paragraph (a)(i) or paragraph (a)(iii) in part without suspending
all such rights (as specified by the Applicable Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Applicable Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

 

11



--------------------------------------------------------------------------------

ARTICLE III

Security Interests in Other Personal Property

Section 3.01 Security Interest.

(a) As security for the payment or performance when due, as the case may be, in
full of the Obligations, each Pledgor hereby assigns and pledges to the
Collateral Agent, its successors and permitted assigns, for the ratable benefit
of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured
Parties, a security interest (the “Security Interest”) in all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Pledgor or in which such Pledgor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Intellectual Property;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Letter of Credit Rights;

(xii) all Commercial Tort Claims as described on Schedule II hereto;

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, this Agreement shall not constitute a grant of a security interest in
(and the Article 9 Collateral shall

 

12



--------------------------------------------------------------------------------

not include) (a) any vehicle, (b) any assets, whether now owned or hereafter
acquired, that constitute Excluded Property or otherwise with respect to which
the Collateral and Guarantee Requirement or the other paragraphs of Section 5.10
of the Credit Agreement need not be satisfied by reason of Section 5.10(f) of
the Credit Agreement, (c) any Letter of Credit Rights to the extent any Pledgor
is required by applicable law to apply the proceeds of a drawing of such Letter
of Credit for a specified purpose, (d) any Equity Interests or debt securities
excluded from the pledge made pursuant to Section 2.01 hereof, (e) any Pledgor’s
right, title or interest in any license, contract or agreement to which such
Pledgor is a party or any of its right, title or interest thereunder to the
extent, but only to the extent, that such a grant would, under the terms of such
license, contract or agreement, result in a breach of the terms of, or
constitute a default under, or result in the abandonment, invalidation or
unenforceability of, that license, contract or agreement to which such Pledgor
is a party (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC
or any other applicable law (including, without limitation, Title 11 of the
United States Code) or principles of equity); provided that, immediately upon
the ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Pledgor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect, (f) any Equipment or other asset owned by any Pledgor that is subject
to a purchase money lien or a Capitalized Lease Obligation if the contract or
other agreement in which such Lien is granted (or the documentation providing
for such Capitalized Lease Obligation) prohibits or requires the consent of any
person other than the Pledgors as a condition to the creation of any other
security interest on such Equipment or (g) any intent-to-use United States
trademark applications for which an amendment to alleged use or statement of use
has not been filed under 15 U.S.C. §1051(c) or 15 U.S.C. §1051(d), respectively,
or, if filed, has not been deemed in conformance with 15 U.S.C. §1051(a) or
examined and accepted by the United States Patent and Trademark Office.

(b) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Collateral
Agent may reasonably determine is necessary or advisable to ensure the
perfection of the security interest in the Article 9 Collateral granted under
this Agreement, including describing such property as “all assets” or “all
property”. Each Pledgor agrees to provide such information to the Collateral
Agent promptly upon request.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Pledgor, without the signature of any Pledgor, and naming any Pledgor or
the Pledgors as debtors and the Collateral Agent as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.

 

13



--------------------------------------------------------------------------------

Section 3.02 Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Credit Agreement and the schedules
thereto.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the date
hereof. Uniform Commercial Code financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations
containing a description of the Article 9 Collateral have been prepared for
filing in each governmental, municipal or other office specified in Schedule 7
to the Perfection Certificate (or specified by notice from the U.S. Borrower to
the Collateral Agent after the date hereof in the case of filings, recordings or
registrations required by Section 5.10 of the Credit Agreement) and constitute
all the filings, recordings and registrations (other than additional filings
required to be made in the United States Patent and Trademark Office and the
United States Copyright Office in order to perfect the Security Interest in
Article 9 Collateral consisting of United States Patents, United States
registered Trademarks and United States registered Copyrights) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the ratable benefit of the Secured Parties) in respect of all Article 9
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments. Each Pledgor represents and warrants
that a fully executed agreement in the form hereof (or a short form hereof which
form shall be reasonably acceptable to the Collateral Agent) containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to issued Patents (and Patents for which registration applications are
pending), registered Trademarks (and Trademarks for which registration
applications are pending) and registered Copyrights (and Copyrights for which
registration applications are pending) has been delivered to the Collateral
Agent for recording with, in the case of United States Patents, Trademarks,
Copyrights and applications, the United States Patent and Trademark Office and
the United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060
or 17 U.S.C. § 205 and the regulations thereunder, as applicable, and otherwise
as may be reasonably requested by the Collateral Agent, to protect the validity
of and to establish a legal, valid and perfected security interest in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, in respect
of all Article 9 Collateral consisting of such Intellectual

 

14



--------------------------------------------------------------------------------

Property in which a security interest may be perfected by recording with the
United States Patent and Trademark Office and the United States Copyright
Office, and no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration with respect to the Security Interest in the
Intellectual Property is necessary (other than the Uniform Commercial Code
financing statements referred to above and other than such actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of Patents, Trademarks and Copyrights acquired or
developed after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) subject
to Section 3.02(b), a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of this Agreement (or a short form hereof) with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable. Subject to the ABL Intercreditor Agreement, the Security Interest is
and shall be prior to any other Lien on any of the Article 9 Collateral other
than Permitted Liens (excluding Second-Priority Liens and the Notes-Priority
Liens that are subordinated to the Liens securing the Obligations in respect of
the ABL Priority Collateral) or Liens arising by operation of law.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens or Liens arising by operation of law. Subject
to the ABL Intercreditor Agreement, none of the Pledgors has filed or consented
to the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office or the
United States Copyright Office or (iii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $5,000,000 as of the date hereof except as indicated on the Perfection
Certificate.

(f) Except as set forth in the Perfection Certificate, as of the date hereof,
all Accounts owned by the Pledgors have been originated by the Pledgors and all
Inventory owned by the Pledgors has been acquired by the Pledgors in the
ordinary course of business.

 

15



--------------------------------------------------------------------------------

Section 3.03 Covenants.

(a) Each Pledgor agrees to notify the Collateral Agent promptly in writing of
any change (i) in its corporate name, (ii) in its identity or type of
organization or corporate structure, (iii) in its federal taxpayer
identification number or organizational identification number or (iv) in its
jurisdiction of organization. Each Pledgor agrees to provide the Collateral
Agent promptly with certified organizational documents reflecting any of the
changes described in the immediately preceding sentence. Each Pledgor agrees not
to effect or permit any change referred to in the first sentence of this
paragraph (a) unless all filings have been made, or will have been made within
any applicable statutory period, under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Article 9 Collateral in which a security interest may be perfected by
filing, for the ratable benefit of the Secured Parties. Each Pledgor agrees to
promptly notify the Collateral Agent if any material portion of the Article 9
Collateral owned or held by such Pledgor is damaged or destroyed.

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agent, for the ratable benefit of
the Secured Parties, in the Article 9 Collateral and the priority thereof
against any Lien that is not a Permitted Lien and to defend the priority thereof
against any Second-Priority Lien and the Notes-Priority Liens that are
subordinated to the Liens securing the Obligations in respect of the ABL
Priority Collateral.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement and the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Article 9 Collateral that is in excess of $15,000,000 shall be
or become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged and delivered to the Applicable Agent, for
the ratable benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Applicable Agent.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Pledgors, to supplement
this Agreement by supplementing Schedule IV or adding additional schedules
hereto to specifically identify any asset or item that constitutes Copyrights,
Copyright Licenses, Patent Licenses, Trademark Licenses, Patents or Trademarks;
provided that any Pledgor shall have the right, exercisable within 90 days after
it has been notified by the Collateral Agent of the specific identification of
such Article 9 Collateral, to advise the Collateral Agent in writing of any
inaccuracy of the representations and warranties made by such Pledgor hereunder
with respect to such Article 9 Collateral. Each Pledgor agrees that it will use
its commercially reasonable efforts to take such

 

16



--------------------------------------------------------------------------------

action as shall be necessary such that all representations and warranties
hereunder shall be true and correct in all material respects with respect to
such Article 9 Collateral within 90 days after the date it has been notified by
the Collateral Agent of the specific identification of such Article 9
Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Applicable Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Applicable Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.

(e) The Applicable Agent may discharge any past due taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Article 9 Collateral and that is not a Permitted Lien and may pay
for the maintenance and preservation of the Article 9 Collateral to the extent
any Pledgor fails to do so as required by the Credit Agreement or this
Agreement, and each Pledgor jointly and severally agrees to reimburse the
Collateral Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 3.03(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Pledgor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

(f) Each Pledgor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Credit
Agreement. None of the Pledgors shall make or permit to be made any transfer of
the Article 9 Collateral and each Pledgor shall remain at all times in
possession of the Article 9 Collateral owned by it (unless delivered to the
Applicable Agent in the case of Pledged Securities), except as permitted by the
Credit Agreement or the ABL Intercreditor Agreement. Notwithstanding the
foregoing, if the Collateral Agent shall have notified the Pledgors that an
Event of Default under clause (b), (c), (h) or (i) of Section 7.01 of the Credit
Agreement shall have occurred and be continuing, and during the continuance
thereof, the Pledgors shall not sell, convey, lease, assign, transfer or
otherwise dispose of any Article 9 Collateral (which notice may be given by
telephone if promptly confirmed in writing).

 

17



--------------------------------------------------------------------------------

(h) Each Pledgor irrevocably makes, constitutes and appoints the Applicable
Agent (and all officers, employees or agents designated by the Applicable Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Pledgor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required by the Credit Agreement or the other Loan Documents or to pay
any premium in whole or part relating thereto, the Applicable Agent may, without
waiving or releasing any obligation or liability of the Pledgors hereunder or
any Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premium and take any other actions with respect
thereto as the Applicable Agent reasonably deems advisable. All sums disbursed
by the Collateral Agent in connection with this Section 3.03(h), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Pledgors to the Collateral Agent
and shall be additional Obligations secured hereby.

Section 3.04 Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the ratable benefit of the Secured Parties, the Collateral Agent’s security
interest in the Article 9 Collateral, each Pledgor agrees, in each case at such
Pledgor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time own
or acquire any Instruments or Tangible Chattel Paper evidencing an amount in
excess of $10,000,000, such Pledgor shall forthwith endorse, assign and deliver
the same to the Applicable Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Applicable Agent may from time to time
reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article III,
if any Pledgor shall at any time hold or acquire any Certificated Security, such
Pledgor shall forthwith endorse, assign and deliver the same to the Applicable
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Applicable Agent may from time to time reasonably specify. If
any security of a domestic issuer now owned or hereafter acquired by any Pledgor
is uncertificated and is issued to such Pledgor or its nominee directly by the
issuer thereof, upon the Applicable Agent’s reasonable request or upon and
during the continuance of an Event of Default, such Pledgor shall promptly
notify the Applicable Agent of such uncertificated securities and pursuant to an
agreement in form and substance reasonably

 

18



--------------------------------------------------------------------------------

satisfactory to the Applicable Agent, either (i) cause the issuer to agree to
comply with instructions from the Applicable Agent as to such security, without
further consent of any Pledgor or such nominee, or (ii) cause the issuer to
register the Applicable Agent as the registered owner of such security. If any
security or other Investment Property, whether certificated or uncertificated,
representing an Equity Interest in a third party and having a fair market value
in excess of $10,000,000 now owned or hereafter acquired by any Pledgor is held
by such Pledgor or its nominee through a securities intermediary or commodity
intermediary, such Pledgor shall promptly notify the Applicable Agent thereof
and, at the Applicable Agent’s request and option, pursuant to a Control
Agreement in form and substance reasonably satisfactory to the Applicable Agent,
either (A) cause such securities intermediary or commodity intermediary, as
applicable, to agree, in the case of a securities intermediary, to comply with
entitlement orders or other instructions from the Applicable Agent to such
securities intermediary as to such securities or other Investment Property or,
in the case of a commodity intermediary, to apply any value distributed on
account of any commodity contract as directed by the Applicable Agent to such
commodity intermediary, in each case without further consent of any Pledgor or
such nominee, or (B) in the case of Financial Assets or other Investment
Property held through a securities intermediary, arrange for the Applicable
Agent to become the entitlement holder with respect to such Financial Assets or
Investment Property, for the ratable benefit of the Secured Parties, with such
Pledgor being permitted, only with the consent of the Applicable Agent, to
exercise rights to withdraw or otherwise deal with such Financial Assets or
Investment Property. The Applicable Agent agrees with each of the Pledgors that
the Applicable Agent shall not give any such entitlement orders or instructions
or directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such withdrawal or
dealing rights, would occur. The provisions of this paragraph (b) shall not
apply to any Financial Assets credited to a securities account for which the
Applicable Agent is the securities intermediary.

(c) Deposit Accounts. No Pledgor shall hereafter establish or maintain a Primary
Concentration Account unless doing so is in compliance with Section 5.12 of the
Credit Agreement. The Collateral Agent shall not give any instructions directing
the disposition of funds from time to time credited to any Primary Concentration
Account or withhold any withdrawal rights from the Pledgors with respect to
funds from time to time credited to any Primary Concentration Account unless an
Availability Trigger Event has occurred and is continuing, and upon the cure or
waiver of such Availability Trigger Event, the Collateral Agent shall deliver a
notice rescinding such instructions and thereupon control of such Primary
Concentration Account shall revert to the Pledgors. The Pledgors shall not grant
or purport to grant Control of any Primary Concentration Account to any person
other than the Collateral Agent.

(d) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5,000,000,
such Pledgor shall promptly notify the Collateral Agent thereof in a writing
signed by such Pledgor, including a summary description of such claim, and grant
to the Collateral Agent in writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Collateral Agent.

Section 3.05 Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as not prohibited by the Credit Agreement:

(a) Except as otherwise determined in the reasonable business judgment of such
Pledgor, each Pledgor agrees that it will not knowingly do any act or omit to do
any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act) whereby any Patent
material to the normal conduct of such Pledgor’s business may become prematurely
invalidated or dedicated to the public, and agrees that it shall take
commercially reasonable steps with respect to any material products covered by
any such Patent as necessary and sufficient to establish and preserve its rights
under applicable patent laws.

 

19



--------------------------------------------------------------------------------

(b) Except as otherwise determined in the reasonable business judgment of such
Pledgor, each Pledgor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each Trademark material to the
normal conduct of such Pledgor’s business, (i) maintain such Trademark in full
force free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal or foreign registration or
claim of trademark or service mark as required under applicable law and (iv) not
knowingly use or knowingly permit its licensees’ use of such Trademark in
violation of any third-party rights.

(c) Except as otherwise determined in the reasonable business judgment of such
Pledgor, each Pledgor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.

(d) Each Pledgor shall notify the Collateral Agent promptly if it knows that any
Patent, Trademark or Copyright material to the normal conduct of such Pledgor’s
business may imminently become abandoned, lost or dedicated to the public, or of
any materially adverse determination or development, excluding office actions
and similar determinations or developments, in the United States Patent and
Trademark Office, United States Copyright Office or any court regarding such
Pledgor’s ownership of any such material Patent, Trademark or Copyright or its
right to register or to maintain the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on an annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office or the United States Copyright Office filed during the
preceding twelve-month period, and (ii) upon the reasonable request of the
Collateral Agent, execute and deliver any and all agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to evidence
the Collateral Agent’s security interest in such Patent, Trademark or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office or the United States Copyright Office with respect to maintaining and
pursuing each material application relating to any Patent, Trademark and/or
Copyright (and obtaining the relevant grant or registration) material to the
normal conduct of such Pledgor’s business and to maintain (i) each issued Patent
and (ii) the registrations of each Trademark and each Copyright that is material
to the normal conduct of such Pledgor’s business, including, when applicable and
necessary in such Pledgor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Pledgor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

 

20



--------------------------------------------------------------------------------

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall notify the
Collateral Agent and shall, if such Pledgor deems it necessary in its reasonable
business judgment, sue and recover any and all damages, and take such other
actions as are reasonable or appropriate under the circumstances.

(h) Upon the occurrence and during the continuance of an Event of Default, each
Pledgor shall use commercially reasonable efforts to obtain all requisite
consents or approvals from the licensor under each Copyright License, Patent
License or Trademark License to effect the assignment of all such Pledgor’s
right, title and interest thereunder to (in the Collateral Agent’s sole
discretion) the designee of the Collateral Agent or the Collateral Agent.

ARTICLE IV

Remedies

Section 4.01 Remedies Upon Default. In accordance with, and to the extent
consistent with, the terms of the Intercreditor Agreements, the Collateral Agent
may take any action specified in this Section 4.01. Upon the occurrence and
during the continuance of an Event of Default, each Pledgor agrees to deliver
each item of Collateral to the Collateral Agent on demand, and it is agreed that
the Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Collateral Agent or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or a nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained) and
(b) with or without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Pledgor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the applicable Uniform Commercial Code or
other applicable law. Without limiting the generality of the foregoing, each
Pledgor agrees that the Collateral Agent shall have the right, subject to the
requirements of applicable law, to sell or otherwise dispose of all or any part
of the Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof. Upon consummation of any such sale of Collateral
pursuant to this Section 4.01, the Collateral Agent shall have the right to

 

21



--------------------------------------------------------------------------------

assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Pledgor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Collateral Agent shall give the applicable Pledgors ten (10) Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or the portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent may
(in its sole and absolute discretion) determine. The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 4.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Pledgor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property in accordance with Section 4.02
hereof without further accountability to any Pledgor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and no Pledgor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full. As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

 

22



--------------------------------------------------------------------------------

Section 4.02 Application of Proceeds. The Collateral Agent shall, subject to the
Intercreditor Agreements, promptly apply the proceeds, moneys or balances of any
collection or sale of Collateral as follows:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Agreement, any other Loan Document or any of the
Obligations, including all court costs and the reasonable fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Collateral Agent hereunder or under any other Loan Document on behalf of any
Pledgor and any other reasonable costs or expenses incurred in connection with
the exercise of any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Obligations (excluding Obligations with
respect to Secured Hedge Agreements and Secured Cash Management Agreements that
are not Designated Secured Hedge Agreements or Designated Secured Cash
Management Agreements) secured by such Collateral (the amounts so applied to be
distributed among the Secured Parties in accordance with the order of priority
set forth in Section 2.19(b) of the Credit Agreement based on respective amounts
of such Obligations owed to them on the date of any such distribution);

THIRD, to the payment in full of the Obligations in respect of Secured Hedge
Agreements and Secured Cash Management Agreements (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the respective
amounts of such Obligations owed to them on the date of any such distribution);
and

FOURTH, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

Notwithstanding the foregoing, no amount received from any Guarantor, or from
the proceeds of Collateral pledged by such Guarantor, shall be applied to any
Excluded Swap Obligations of such Guarantor.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

Section 4.03 Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Pledgor hereby grants to (in the
Collateral Agent’s sole discretion) a designee of the Collateral Agent or the
Collateral Agent, for the ratable benefit of the Secured Parties, a
non-exclusive

 

23



--------------------------------------------------------------------------------

license (exercisable without payment of royalty or other compensation to any
Pledgor) to use, license or sublicense any of the Article 9 Collateral
consisting of Intellectual Property now owned or hereafter acquired by such
Pledgor, wherever the same may be located, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, the right to prosecute and maintain all
Intellectual Property and the right to sue for past infringement of the
Intellectual Property. The use of such license by the Collateral Agent may be
exercised, at the option of the Collateral Agent, upon the occurrence and during
the continuation of an Event of Default; provided, however, that such license
(i) shall be subject to those exclusive Patent Licenses, Trademark Licenses and
Copyright Licenses granted by the Pledgors in effect on the date hereof and
those granted by any Pledgor hereafter, as permitted under the Loan Documents,
to the extent conflicting, (ii) may be exercised, at the option of the
Collateral Agent, only upon the occurrence and during the continuation of an
Event of Default, provided that any license, sublicense or other transaction
entered into by the Collateral Agent in accordance herewith shall be binding
upon the Pledgors notwithstanding any subsequent cure of an Event of Default,
and (iii) apply to the use of the Trademarks in connection with goods and
services of similar type and quality to those therefore sold by such Pledgor
under such Trademark.

Section 4.04 Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, subject to the terms of the Intercreditor
Agreements, in its sole and absolute discretion, (a) may proceed to make such a
sale whether or not a registration statement for the purpose of registering such
Pledged Collateral or part thereof shall have been filed under the Federal
Securities Laws or, to the extent applicable, Blue Sky or other state securities
laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Pledgor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, subject
to the terms of the Intercreditor Agreements, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 4.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

 

24



--------------------------------------------------------------------------------

Section 4.05 Registration, etc. Each Pledgor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the
Collateral Agent desires to sell any of the Pledged Collateral at a public sale,
it will, at any time and from time to time, upon the written request of the
Collateral Agent, use its commercially reasonable efforts to take or to cause
the issuer of such Pledged Collateral to take such action and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of counsel for the Collateral Agent to permit the public sale
of such Pledged Collateral. Each Pledgor further agrees to indemnify, defend and
hold harmless the Collateral Agent, each other Secured Party, any underwriter
and their respective officers, directors, affiliates and controlling persons
from and against all loss, liability, expenses, costs of counsel (including
reasonable fees and expenses to the Collateral Agent of legal counsel), and
claims (including the costs of investigation) that they may incur insofar as
such loss, liability, expense or claim arises out of or is based upon any
alleged untrue statement of a material fact contained in any prospectus (or any
amendment or supplement thereto) or in any notification or offering circular, or
arises out of or is based upon any alleged omission to state a material fact
required to be stated therein or necessary to make the statements in any thereof
not misleading, except insofar as the same may have been caused by any untrue
statement or omission based upon information furnished in writing to such
Pledgor or the issuer of such Pledged Collateral by the Collateral Agent or any
other Secured Party expressly for use therein. Each Pledgor further agrees, upon
such written request referred to above, to use its commercially reasonable
efforts to qualify, file or register, or cause the issuer of such Pledged
Collateral to qualify, file or register, any of the Pledged Collateral under the
Blue Sky or other securities laws of such states as may be reasonably requested
by the Collateral Agent and keep effective, or cause to be kept effective, all
such qualifications, filings or registrations. Each Pledgor will bear all costs
and expenses of carrying out its obligations under this Section 4.05. Each
Pledgor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section 4.05 only and that such failure
would not be adequately compensable in damages and, therefore, agrees that its
agreements contained in this Section 4.05 may be specifically enforced.

ARTICLE V

Miscellaneous

Section 5.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the U.S. Borrower, with
such notice to be given as provided in Section 9.01 of the Credit Agreement.

Section 5.02 Security Interest Absolute. To the extent permitted by law, all
rights of the Collateral Agent hereunder, the Security Interest, the security
interest in the Pledged Collateral and all obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document, the Intercreditor Agreements or any other
agreement or

 

25



--------------------------------------------------------------------------------

instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Pledgor in respect of the
Obligations or this Agreement (other than a defense of payment or performance).

Section 5.03 Limitation By Law. All rights, remedies and powers provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

Section 5.04 Binding Effect; Several Agreements. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each party and may be amended, modified, supplemented, waived or
released with respect to any party without the approval of any other party and
without affecting the obligations of any other party hereunder.

Section 5.05 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

Section 5.06 Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the Loan
Documents, each Pledgor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and

 

26



--------------------------------------------------------------------------------

disbursements, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of, (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
other transactions contemplated hereby, (ii) the use of proceeds of the Loans or
the B/As or the use of any Letter of Credit or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
(A) resulted from the gross negligence or willful misconduct of such Indemnitee
or (B) arisen from a material breach by such Indemnitee of its obligations
hereunder or under any other Loan Document, or (y) have arisen from any claim,
actions, suits, inquiries, litigation, investigation or proceeding that does not
involve an act or omission of the U.S. Borrower or any other Pledgor or any of
their respective Affiliates and that is brought by an Indemnitee against any
other Indemnitee (other than any claim, actions, suits, inquiries, litigation,
investigation or proceeding against the Collateral Agent in such capacity).

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 5.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 5.06 shall be payable on written demand therefor.

Section 5.07 Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default (and following the Discharge (as defined in
the ABL Intercreditor Agreement) of Notes Obligations with respect to Notes
Priority Collateral), with full power of substitution either in the Collateral
Agent’s name or in the name of such Pledgor, (i) to receive, endorse, assign or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof, (ii) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (iii) to ask for, demand, sue for,
collect, receive and give acquittance for any and all moneys due or to become
due under and by virtue of any Collateral; (iv) to sign the name of any Pledgor
on any invoice or bill of lading relating to any of the Collateral; (v) to send
verifications of Accounts to any Account Debtor; (vi) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (vii) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (vii) to notify, or to require any
Pledgor to

 

27



--------------------------------------------------------------------------------

notify, Account Debtors to make payment directly to the Collateral Agent; and
(ix) to use, sell, assign, transfer, pledge, make any agreement with respect to
or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Pledgor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

Section 5.08 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

Section 5.09 Waivers; Amendment.

(a) No failure or delay by the Collateral Agent, any Issuing Bank or any other
Secured Party in exercising any right, power or remedy hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Collateral Agent, any Issuing
Bank and the other Secured Parties hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any Pledgor therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 5.09, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan, the acceptance and purchase of a B/A or the issuance of a
Letter of Credit shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Collateral Agent, any Issuing Bank or any
other Secured Party may have had notice or knowledge of such Default or Event of
Default at the time. No notice or demand on any Pledgor in any case shall
entitle any Pledgor to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Pledgor or Pledgors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.08 of the Credit Agreement.

 

28



--------------------------------------------------------------------------------

Section 5.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.10.

Section 5.11 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 5.12 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 5.04. Delivery of an executed counterpart to this Agreement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed original.

Section 5.13 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 5.14 Jurisdiction; Consent to Service of Process. Subject to clause
(e) of the following sentence, all judicial proceedings brought against any
party arising out of or relating hereto or any other Loan Documents, or any of
the Obligations, shall be brought in any state or federal court of competent
jurisdiction in the State, County and City of New York. By executing and
delivering this Agreement, each party hereto (subject to clause (e) of this
following sentence), for itself and in connection with its properties,
irrevocably (a) accepts generally and unconditionally the exclusive jurisdiction
and venue of such courts (other than with respect to actions by any Agent in
respect of rights under any Security Document governed by laws other than the
laws of the State of New York or with respect to any Collateral subject
thereto); (b) waives any defense of forum non conveniens; (c) agrees that
service of all process in any such proceeding in any such court may be made by
registered or certified mail, return receipt requested, to the applicable
parties at its address provided in accordance with Section 5.01; (d) agrees that
service as provided in clause (c) above is sufficient to confer personal
jurisdiction over the applicable party in any such proceeding in any such court,
and otherwise constitutes effective and binding service in every aspect and
(e) agrees that Agents and Lenders retain the right to serve process in any
other manner permitted by law or to bring proceedings against any Pledgor in the
courts of any other jurisdiction in connection with the exercise of any rights
under any Security Documents or the enforcement of any judgment.

 

29



--------------------------------------------------------------------------------

Section 5.15 Termination or Release.

(a) This Agreement, the pledges made herein, the Security Interest and all other
security interests granted hereby, and all other Security Documents securing the
Obligations (including without limitation foreign security documents), shall
automatically terminate as of the Termination Date. In connection with such
termination, the Collateral Agent shall do or cause to be done all acts
reasonably necessary to release all such security interests as soon as is
reasonably practicable.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary or otherwise ceases to be a Pledgor; provided that the
Required Lenders shall have consented to such transaction (to the extent such
consent is required by the Credit Agreement) and the terms of such consent did
not provide otherwise.

(c) The Security Interest in any Collateral shall automatically be released
(i) upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor
(including in connection with an Event of Loss) or (ii) upon the effectiveness
of any written consent to the release of the security interest granted hereby in
such Collateral pursuant to Section 9.08 of the Credit Agreement.

(d) If any Collateral shall become subject to the release provisions set forth
in Section 2.05 of the ABL Intercreditor Agreement or Section 9.19 of the Credit
Agreement, the Lien created hereunder on such Collateral shall be automatically
released to the extent provided therein.

(e) There shall be an automatic release of the Lien hereunder on any property
and assets of any Pledgor that would constitute Notes Priority Collateral but is
at such time not subject to a Lien securing Notes Obligations, other than any
assets or property that cease to be subject to a Lien securing Notes Obligations
in connection with a release or discharge by or as a result of payment in full
and termination of the Notes Obligations; provided that, if such property and
assets are subsequently subject to a Lien securing Notes Obligations (other than
Excluded Property), such property and assets shall subsequently constitute
Collateral hereunder.

(f) In connection with any termination or release pursuant to this Section 5.15,
the Collateral Agent shall execute and deliver to any Pledgor, at such Pledgor’s
expense, all documents that such Pledgor shall reasonably request to evidence
such termination or release (including Uniform Commercial Code termination
statements), and will duly assign and transfer to such Pledgor, such of the
Pledged Collateral that may be in the possession of the Collateral Agent and has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement. Any execution and delivery of documents pursuant to this Section 5.15
shall be without recourse to or warranty by the Collateral Agent.

 

30



--------------------------------------------------------------------------------

Section 5.16 Additional Subsidiaries. Upon execution and delivery by the
Collateral Agent and any Subsidiary that is required to become a party hereto by
Section 5.10 of the Credit Agreement of an instrument in the form of Exhibit I
hereto, such subsidiary shall become a Subsidiary Party hereunder with the same
force and effect as if originally named as a Subsidiary Party herein. The
execution and delivery of any such instrument shall not require the consent of
any other party to this Agreement. The rights and obligations of each party to
this Agreement shall remain in full force and effect notwithstanding the
addition of any new party to this Agreement.

Section 5.17 Intercreditor Agreements. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Collateral Agent, for
the benefit of the Secured Parties, pursuant to this Agreement and the exercise
of any right or remedy by the Collateral Agent and the other Secured Parties
hereunder are subject to the provisions of the ABL Intercreditor Agreement and
other Intercreditor Agreements. In the event of any conflict or inconsistency
between the provisions of, on the one hand, the ABL Intercreditor Agreement and
any other Intercreditor Agreements and, on the other hand, this Agreement, the
provisions of the ABL Intercreditor Agreement and such other Intercreditor
Agreements shall control. In the event of any conflict or inconsistency between
the provisions of any of the Intercreditor Agreements, such conflict shall be
resolved pursuant to the terms of such agreements. Without limiting the
generality of the foregoing, and notwithstanding anything herein to the
contrary, all rights and remedies of the Collateral Agent shall be subject to
the terms of the ABL Intercreditor Agreement and, until the Discharge (as
defined in the ABL Intercreditor Agreement) of the Notes Obligations, (i) no
Loan Party shall be required hereunder or under any other Loan Document to take
any action in respect of the Notes Priority Collateral that is inconsistent with
such Loan Party’s obligations under the First-Lien Note Documents (as defined in
the ABL Intercreditor Agreement) and (ii) any obligation of any Loan Party
hereunder or under any other Loan Document with respect to the delivery or
control of any Notes Priority Collateral, the giving of any notice to any bailee
or other Person, the provision of voting rights or the obtaining of any consent
of any Person shall be deemed to be satisfied if such Loan Party complies with
the requirements of the similar provision of the applicable First-Lien Notes
Documents (as defined in the ABL Intercreditor Agreement).

Section 5.18 General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Security Documents, each Secured Party
(whether or not a signatory hereto) shall be deemed irrevocably (a) to consent
to the appointment of the Collateral Agent as its agent hereunder and under such
other Security Documents, (b) to confirm that the Collateral Agent shall have
the authority to act as the exclusive agent of such Secured Party for the
enforcement of any provision of this Agreement and such other Security Documents
against any Pledgor, the exercise of remedies hereunder or thereunder and the
giving or withholding of any consent or approval hereunder thereunder relating
to any Collateral or any Pledgor’s obligations with respect thereto, (c) to
agree that it shall not individually take any action to enforce any provisions
of this Agreement or any other Security Document against any Pledgor, to
exercise any remedy hereunder or thereunder or to give any consents or approvals
hereunder or thereunder except as expressly provided in this Agreement or any
other Security Document and (d) to agree to be bound by the terms of this
Agreement and any other Security Documents.

 

31



--------------------------------------------------------------------------------

Section 5.19 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each other Secured Party is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set-off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender, Issuing Bank or other Secured Party to or for the
credit or the account of any party to this Agreement against any of and all the
obligations of such party now or hereafter existing under this Agreement owed to
such Lender, Issuing Bank or other Secured Party, irrespective of whether or not
such Lender, Issuing Bank or other Secured Party shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender Issuing Bank or other Secured Party under this Section 5.19 are
in addition to other rights and remedies (including other rights of set-off)
that such Lender, Issuing Bank or other Secured Party may have.

Section 5.20 Parallel Debt. Section 9.20(a) of the Credit Agreement is
incorporated herein by reference.

Section 5.21 ULC Shares. Notwithstanding any provisions to the contrary
contained in this Agreement or any other document or agreement among all or some
of the parties hereto, the applicable Pledgor is the sole registered and
beneficial owner of Pledged ULC Shares pledged by such Pledgor and will remain
so until such time as such Pledged ULC Shares are effectively transferred into
the name of the Applicable Agent or another person on the books and records of
the issuer of such ULC Shares. Accordingly the Pledgor shall be entitled to
receive and retain for its own account any dividend on or other distribution, if
any, in respect of such Pledged ULC Shares (except insofar as the Pledgor has
granted a security interest in such dividend on or other distribution, and any
shares that are collateral shall be delivered to the Applicable Agent to hold as
collateral hereunder) and shall have the right to vote such collateral and to
control the direction, management and policies of the issuer of such Pledged ULC
Shares to the same extent as the Pledgor would if such collateral were not
pledged to the Applicable Agent pursuant hereto. Nothing in this Agreement or
any other document or agreement among all or some of the parties hereto is
intended to, and nothing in this Agreement or any other document or agreement
among all or some of the parties hereto shall, constitute the Applicable Agent
or any person other than the relevant Pledgor, a member of the issuer of such
Pledged ULC Shares or any other ULC for the purposes of the Companies Act (Nova
Scotia) until such time as notice is given to the Pledgor (and not revoked) as
provided herein and further steps are taken thereunder so as to register the
Applicable Agent or other person as holder of such Pledged ULC Shares. To the
extent any provision hereof would have the effect of constituting the Applicable
Agent as a member of the issuer of Pledged ULC Shares prior to such time, such
provision shall be severed therefrom and ineffective with respect to collateral
that are Pledged ULC Shares without otherwise invalidating or rendering
unenforceable this Agreement or invalidating or rendering unenforceable such
provision insofar as it relates to property that is not Pledged ULC Shares.
Except upon the exercise of rights to sell or otherwise dispose of the Pledged
ULC Shares following the occurrence of an Event of Default, the Pledgor shall
not cause or permit, or enable the issuer of Pledged ULC Shares to cause or
permit, the Applicable Agent to: (a) be registered as a shareholder or member of
the issuer of Pledged ULC Shares; (b)

 

32



--------------------------------------------------------------------------------

have any notation entered in its favor in the share register of the issuer of
Pledged ULC Shares; (c) be held out as shareholder or member of the issuer of
Pledged ULC Shares; (d) receive, directly or indirectly, any dividends, property
or other distributions from the issuer of Pledged ULC Shares by reason of the
Applicable Agent holding a security interest in the Pledged ULC Shares; or
(e) act as a shareholder or member of the issuer of Pledged ULC Shares, or
exercise any rights of a shareholder or member including the right to attend a
meeting of the issuer of Pledged ULC Shares or vote the Pledged ULC Shares.

[Remainder of page intentionally left blank; signature pages follow.]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

MOMENTIVE SPECIALTY CHEMICALS INC. By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary BORDEN
CHEMICAL FOUNDRY, LLC By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary MOMENTIVE
INTERNATIONAL INC. By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary MOMENTIVE
SPECIALTY CHEMICALS INVESTMENTS INC By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary HEXION U.S.
FINANCE CORP. By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary

 

[Signature Page to Collateral Agreement (ABL)]



--------------------------------------------------------------------------------

HSC CAPITAL CORPORATION By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary LAWTER
INTERNATIONAL INC. By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary OILFIELD
TECHNOLOGY GROUP, INC. By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary MOMENTIVE CI
HOLDING COMPANY (CHINA) LLC By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary NL COOP
HOLDINGS LLC By:  

/s/ Ellen G. Berndt

  Name:   Ellen G. Berndt   Title:   Vice President and Secretary

 

[Signature Page to Collateral Agreement (ABL)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:  

/s/ Peter S. Predun

  Name:   Peter S. Predun   Title:   Executive Director

 

[Signature Page to Collateral Agreement (ABL)]



--------------------------------------------------------------------------------

Schedule I

to the Collateral Agreement

Subsidiary Parties

 

1. Borden Chemical Foundry, LLC

 

2. Momentive International Inc.

 

3. Momentive Specialty Chemicals Investments Inc.

 

4. Hexion U.S. Finance Corp.

 

5. HSC Capital Corporation

 

6. Lawter International Inc.

 

7. Oilfield Technology Group, Inc.

 

8. Momentive CI Holding Company (China) LLC

 

9. NL Coop Holdings LLC



--------------------------------------------------------------------------------

Schedule II

to the Collateral Agreement

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

Schedule III

to the Collateral Agreement

Pledged Stock; Pledged Debt Securities

Pledged Stock

 

Number of Issuer Certificate

   Registered Owner    Number and Class of
Equity Interest    Percentage of
Equity Interests                                                      

Pledged Debt Securities

 

Securities

            Issuer                      Lender             Initial Principal
Amount                                                      



--------------------------------------------------------------------------------

Schedule IV

to the Collateral Agreement

Intellectual Property

[See attached.]



--------------------------------------------------------------------------------

Exhibit I

to Collateral Agreement

SUPPLEMENT NO.     , dated as of                          ,          (this
“Supplement”), to the Collateral Agreement, dated as of March 28, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), among Momentive Specialty Chemicals Inc. (the “U.S.
Borrower”), each Subsidiary Party party thereto and JPMorgan Chase Bank, N.A.,
as collateral agent (in such capacity, together with its successors and assigns
in such capacity, the “Collateral Agent”) for the Secured Parties (as defined
therein).

A. Reference is made to that certain Asset-Based Revolving Credit Agreement,
dated as of March 28, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Momentive Specialty
Chemicals Holdings LLC, a Delaware limited liability company, the U.S. Borrower,
Momentive Specialty Chemicals Canada Inc., a Canadian corporation (the “Canadian
Borrower”), Momentive Specialty Chemicals B.V., a besloten vennootschap met
beperkte aansprakelijkheid under the laws of The Netherlands (the “Dutch
Borrower”), Momentive Specialty Chemicals UK Limited, a company incorporated
under the laws of England and Wales, and Borden Chemical UK Limited, a company
incorporated under the laws of England and Wales (together, the “U.K. Borrowers”
and the U.K. Borrowers, together with the U.S. Borrower, the Canadian Borrower
and the Dutch Borrower, the “Borrowers”), the Lenders party thereto from time to
time and JPMorgan Chase Bank, N.A., as administrative agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Collateral
Agreement, as applicable.

C. The Pledgors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans and accept and purchase B/As and each Issuing Bank to
issue Letters of Credit. Section 5.16 of the Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Parties under the Collateral
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Subsidiary Party under the Collateral Agreement in order to induce the Lenders
to make additional Loans and accept and purchase additional B/As and each
Issuing Bank to issue additional Letters of Credit.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 5.16 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party and a Pledgor under
the Collateral Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and a Pledgor, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Party and Pledgor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct in all material respects on and as of the date
hereof. In furtherance of the foregoing, the New Subsidiary, as security for the
payment and performance in full of the Obligations, does hereby create and grant
to the Collateral Agent, its successors and assigns, for the ratable benefit of
the Secured Parties, a security interest in and Lien on all of the



--------------------------------------------------------------------------------

New Subsidiary’s right, title and interest in and to the Collateral (as defined
in the Collateral Agreement) of the New Subsidiary. Each reference to a
“Subsidiary Party” or a “Pledgor” in the Collateral Agreement shall be deemed to
include the New Subsidiary. The Collateral Agreement is hereby incorporated
herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary and (b) the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) Schedule I
correctly sets forth the percentage of the issued and outstanding shares of each
class of the Equity Interests of the issuer thereof represented by such Pledged
Stock and includes all Equity Interests, debt securities and promissory notes or
instruments (other than those excluded from the Pledged Stock and the Pledged
Debt Securities in accordance with Sections 2.01(a) and (b) of the Collateral
Agreement) evidencing Indebtedness required to be (i) pledged in order to
satisfy the Collateral and Guarantee Requirement or (ii) delivered pursuant to
Section 2.02(b) of the Collateral Agreement; (b) set forth on Schedule II
attached hereto is a true and correct schedule of any and all material
Intellectual Property now owned by the New Subsidiary; and (c) set forth under
its signature hereto, is the true and correct legal name of the New Subsidiary,
its jurisdiction of formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 5.01 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable documented fees, disbursements and other charges of counsel for
the Collateral Agent.

[Remainder of page intentionally left blank; signature pages follow.]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW SUBSIDIARY] By:  

 

  Name:   Title: Legal name: Jurisdiction of organization: Location of chief
executive office:

 

[Signature Page to Supplement to Collateral Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent, By:  

 

  Name:   Title:

 

[Signature Page to Supplement to Collateral Agreement]